DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 10/3/2019 in which Applicant lists claims 1-15 as being cancelled, and claims 16-30 as being new. It is interpreted by the examiner that claims 16-30 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 11/1/2019 was considered.
The information disclosure statement filed 10/26/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the crossed through information referred to therein has not been considered. Specifically, the JP 2000-357765 A reference is incomplete.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-30 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without applying water to the first and second mixtures on the object (as described in paragraph [0084], shown in figure 9, box 960, and described in claim 17), and drying the applied first and second mixtures after the application of water (as described in paragraph [0085], shown in figure 9, box 970, and not included in the claims), which are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Claim 16 includes limitations for a method of forming an anti-reflection layer which includes first and second mixtures. Figure 9 describes a process for creating an aluminum oxide graded index anti-reflection coating (para. [0072]), with Figures 10A-10C depicting the process for forming the anti-reflection 
Claims 17-30 are rejected for inheriting the same deficiencies of the claims from which they depend.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 24 sets forth a reflectance of less than or equal to 1% without reciting at what wavelengths the reflectance is less than or equal to 1%, or at what angles of incidence reflectance is less 
Claims 25-26 are rejected for inheriting the same deficiencies of the claims from which they depend.
Allowable Subject Matter
Claims 16-30 would be allowable over the cited art of record, if rewritten to overcome the 112 rejections set forth above for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest applying a first mixture to an object, the first mixture made from a combination comprising aluminum tri-sec-butoxide (ATSB), a first chelating agent, water and an alcohol; removing a majority of the alcohol from the applied first mixture; after the removing, applying a second mixture to the object, the second mixture made from a combination comprising ATSB, a second chelating agent different than the first chelating agent, water and additional alcohol; and removing a majority of the alcohol from the applied second mixture, as generally set forth in claim 16.
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Oudard et al., US 2011/015122 A1 (of record, and therefore not cited in the notice of references cited), is considered the closes prior art wherein an anti-reflective layer is formed on an object (fig. 4), wherein the antireflective layer includes first and second sub-layers having a mixture (fig. 4, elements 60 and 70, 
Kim et al., US 2011/0133138 A1, discloses that it is known to form an anti-reflective layer including ATSB (para. [0042]); and
Yoneyama et al., US 2007/0048509 A1, discloses that it is known to form an anti-reflective layer including aluminum metal chelate compounds wherein metal chelate compounds can be used singly or in a mixture of two or more kinds (paras. [0148]-[0157], specifically [0152]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        1/14/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872